Citation Nr: 9920113	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-40 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in 
New York, New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from May 1988 to 
February 1991.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a January 1993 decision of the RO.  

In August 1996, the Board remanded the case to the RO for 
further development.  



FINDINGS OF FACT


1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran currently is shown as likely as not to be 
suffering from an atypical affective disorder which became 
clinically manifest in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
atypical affective disorder is due to disease or injury which 
was incurred in service.  38 U.S.C.A. §§ 1131, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§  3.102, 3.303 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The service medical records show that, in March 1988, the 
veteran was reported to be psychiatrically normal.  The 
veteran indicated that he had never had depression, excessive 
worry or nervous trouble of any sort.  In December 1990, the 
veteran was reported to have gone "berserk" and to have 
made superficial lacerations of his wrists after breaking up 
with his fiancé.  He was diagnosed with an adjustment 
disorder with mixed emotional features and alcohol abuse.  In 
January 1991, the veteran was reported not to have a 
psychosis or to be suicidal or homicidal.  He was diagnosed 
with an adjustment disorder, now resolved, alcohol abuse by 
history and dependent traits, which was noted not to be a 
disorder.  On a subsequent examination, the veteran was 
diagnosed with alcohol abuse, by history, and dependent 
personality disorder that existed prior to service and that 
was so severe that it rendered him unsuitable for further 
service.  On discharge examination in February 1991, the 
veteran was reported to be psychiatrically normal.  The 
veteran indicated that he had never had depression, excessive 
worry or nervous trouble of any sort.

On a VA mental disorders examination in December 1992, the 
veteran was reported to be irritable, anxious and 
hypervigilant.  He was reported to have a history of 
irritability and difficulty relating to others and to show no 
evidence of hallucinations, delusions or psychotic phenomena.  
The veteran was diagnosed with atypical affective disorder.

On VA examination in November 1996, the veteran reported 
that, after he had returned from a 45 day leave in service, 
he had experienced a time of mounting stress, anxiety and 
pressure.  He indicated that he had resented joining the 
service "just to make his parents happy."  He reported that 
he had cut his wrists in service after he had been denied 
leave to marry his girlfriend.  The examiner concluded that 
the veteran did not meet criteria for affective disorder or 
for personality disorder.  The examiner reported that the 
events leading up to the veteran's discharge from service 
were best understood as a single episode, that was now 
resolved, of severe adjustment disorder with mixed 
disturbance of emotions and conduct in the context of long-
standing patterns of ineffective coping with frustration and 
anger.  The examiner reported that the veteran's original 
diagnosis of personality disorder was probably not warranted.

On VA examination in January 1997, the veteran was reported 
to become angry, irritable and depressed and to think about 
suicide on an episodic basis.  He was reported not to be 
delusional, psychotic or to have hallucinations.  The veteran 
was reported not to be suffering from a clear-cut depression, 
cyclothymia, up and down mood swing or bipolar disorder, 
since he had never been delusional or hallucinatory.  
However, it was reported that his irritability and anger, 
while they may have been seen as part and parcel of some sort 
of personality or adjustment disorder, were not of the one-
time adjustment disorder that led to his discharge from 
service since they were currently in existence.  They were 
reported to seem more related to an ongoing atypical 
affective disorder that was marked by a mixture of symptoms 
and signs of depression, mild mania and irritability which 
marked the veteran as having an affective problem such as 
depression or hypomania, but as being between the actual 
full-blown clinical states.  The examiner concluded that the 
veteran's current mental state manifested itself in service 
and led to his discharge in 1991 and occurred after his entry 
into the service in 1988.  The veteran was diagnosed with 
atypical affective disorder manifested by irritability, 
depression and labile affect.

In August 1998, a clinical social worker, revealed that the 
veteran had reported that he had not experienced emotional 
problems until he became active in the service and had 
episodes of acute debilitating anxiety, severe depression and 
suicidal thoughts.  He was reported to have continued to 
experience anxiety and depression following his discharge 
from service.

On a VA mental disorders examination in December 1998, the 
examiner concluded that the veteran did not present with 
symptoms of any emotional or mental disorder and reported 
that there was no diagnosis.  The veteran was reported to be 
rigid and inflexible in that he was unable or unwilling to 
let go of his perceived hurt in 1991.  He was reported to 
have little insight into his responsibility for what happened 
at that time.  He was reported to externalize blame for 
everything and to prefer to place the military in the 
responsible role.  The veteran was reported to be unable to 
describe any disability in his social, interpersonal or 
occupational functioning.  He was reported to present as 
somewhat angry and to direct his anger at the military, 
although a number of his problems related to his family.  The 
examiner reported that there was agreement with the 
evaluation provided in the November 1996 VA examination and 
disagreement with the January 1997 VA examination.  The 
examiner reported that the veteran did not meet the 
diagnostic criteria for an atypical affective disorder.

Received in March 1999 were private medical records from St. 
Mary's Hospital, reflecting treatment from January 1993 to 
October 1994.  In January 1993, the veteran was reported to 
complain of agitation, anxiety and depression associated with 
a difficult relationship with his girlfriend.  He was 
reported to have a history of a suicide attempt approximately 
two years before in service.  The veteran was diagnosed with 
an adjustment disorder with mixed emotional features, marital 
problems and probable personality disorder.


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).

The Board finds that the veteran's claim of service 
connection for a psychiatric disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  That is, we find that he has presented a claim 
which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, after 
reviewing the record, we are satisfied that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
might pertain to the issue on appeal.  No further assistance 
to the veteran is required to comply with the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).

The service medical records show that, in December 1990, the 
veteran was reported to have made superficial lacerations of 
his wrists and was diagnosed with an adjustment disorder with 
mixed emotional features and alcohol abuse.

On VA examination in December 1992, the veteran was reported 
to have a history of irritability and difficulty relating to 
others and was diagnosed with atypical affective disorder.

On VA examination in November 1996, the examiner reported 
that the events leading up to the veteran's discharge from 
service were best understood as a single episode, that was 
now resolved, of a severe adjustment disorder with mixed 
disturbance of emotions and conduct in the context of 
longstanding patterns of ineffective coping with frustration 
and anger.

However, on VA examination in January 1997, the examiner 
reported that, while the veteran's irritability and anger may 
have been seen as part and parcel of some sort of personality 
or adjustment disorder, they were not of a one-time 
adjustment order as had been reported by the examiner on VA 
examination in November 1996.   This is because the veteran's 
symptoms were reported to be currently still in existence and 
were related to an ongoing atypical affective disorder that 
was marked by a mixture of symptoms.  The veteran was 
diagnosed with atypical affective disorder manifested by 
irritability, depression and labile affect.  The examiner 
concluded that the veteran's current mental state had 
manifested itself in service, following his entry into 
service, and had led to his discharge in 1991.

On VA examination in December 1998, it was reported that 
there was disagreement with the conclusions made in the 
January 1997 VA examination and that the veteran did not meet 
the diagnostic criteria for an atypical affective disorder.

The Board notes that the veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  Therefore, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the benefit of the doubt be extended to 
him.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In the Board's opinion, the private and VA medical evidence 
of record is in relative equipoise with respect to the 
veteran's claim of service connection in that it is shown, as 
likely as not, that the veteran has a current acquired 
psychiatric disability due to disease or injury which was 
incurred in service.  Thus, by extending the benefit of the 
doubt to the veteran, the Board concludes that service 
connection for an atypical affective disorder is warranted.  



ORDER

Service connection for an atypical affective disorder is 
granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

